Exhibit 10.14 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (“Agreement”) is made by and between Christopher J. Dyball (the “Employee”) and LaserCard Corporation, a Delaware corporation (the "Company") (collectively the “Parties”) effective as of the later of the dates it is signed on behalf of the Employee and the Company as indicated under Authorized Signatures below (the “Effective Date”). RECITAL The Employee is currently employed by the Company as its Chief Operating Officer.The Employee and the Company have entered into various agreements that affect the terms and conditions of the relationship between the Parties, including without limitation an agreement entitled Employee Agreement dated November 29, 1995 (the “Intellectual Property Agreement”) attached as Exhibit D and the Company’s Employee Handbook and the policies concerning such matters as insider trading and foreign corrupt practices. The Employee and the Company wish to continue this relationship subject to the terms and conditions contained in this Agreement. AGREEMENT Based upon the facts and premises contained in the above RECITAL and in consideration of the mutual promises below, and intending to be legally bound, the Company and the Employee agree as follows: 1. Employment. The Company shall employ the Employee, and the Employee shall serve the Company as Chief Operating Officer. 2. Duties and Responsibilities. The Employee's primary duties and responsibilities will be those generally associated with the position of Chief Operating Officer.The Employees shall perform such other duties as he may be assigned from time to time by the Company’s Chairman of the Board, Vice Chairman of the Board, CEO, or its Board of Directors. 3. Compensation. 3.1. Base Salary. The Employee is to receive base salary to be paid to the Employee through the Company’s normal payroll.Employee’s current base salary is at the per annum rate of three hundred five thousand eleven dollars ($305,011).The Company acting through its Compensation Committee will evaluate the base salary of the Employee on an annual basis and may increase or decrease the Employee’s then current salary rate, provided that a reduction may result in the Employee’s ability to resign for Good Reason as defined in Exhibit A. 3.2. Bonuses. At the discretion of the Company’s board of directors, the Company may institute a management bonus plan in which Employee will participate along with other members of the Company’s senior management.The amount and terms of the Employee’ or any other incentive compensation plan or program may be changed prospectively at the sole discretion of the Company at any time. 1 3.3. Stock Options and Other Equity Awards. The Employee has been granted multiple stock options and one restricted stock award, all of which remain in full force and effect according to their terms, and the Employee may in the future be issued further stock options or shares of restricted stock or other equity awards. The Company has adopted a policy guideline attached as Exhibit C describing how the board of directors intends to exercise its judgment to make arrangements as to stock options should certain mergers and acquisitions involving the Company occur.The Company and Employee agree, notwithstanding such policy guideline, that unless otherwise agreed to by both the Company and Employee: a.In the event that the Company is acquired (that is, there is a merger or sale of all or substantially all of its assets such that thereafter Company stockholders prior to such event own less than half of the outstanding voting stock of the surviving entity by virtue of their Company shares) then unlessthe Employee resigns as an employee of the successor to the Company (whether for any or no reason) within four (4) months after such acquisition, then all of Employee’s unvested options or restricted stock shall vest in full on the first to occur of the date four (4) months after such acquisition and the date of a termination of the Employee as an employee of the successor to the Company (for any or no reason). b.In the event that the Company acquires all or substantially all of the stock or assets of another entity (whether by merger or otherwise) and either an employee at such other entity takes Employee’s position within three months after such acquisition, or the Company decides to hire a new person to fill Employee’s position within six months after such acquisition, then all of Employee’s unvested options or restricted stock shall vest in full if the Employee resigns or is terminated within the following two months for any or no reason. Section 3.3a pertains to an “Acquisition of the Company” and Section 3.3b pertains to an “Acquisition by the Company”. 4. Benefits and Expenses. Benefit and Insurance Programs. The Employee will be entitled to participate in all Company sponsored benefit and insuranceprograms to the extent that such benefits are offered generally to the Company’s employees in similar positions, with similar seniority. 4.2.
